                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 (DANVILLE DIVISION)


  UNITED STATES OF AMERICA                  )
                                            )
  v.                                        )       Case Number: 4:18CR00011-04
                                            )
  DASHAUN LAMAR TRENT                       )


       DEFENDANT’S RESPONSE TO UNITED STATES’ REPLY (ECF 469) OR TO
             CONTINUE PRE-TRIAL HEARING UNTIL JULY 19, 2019.

         COMES NOW your defendant, Dashaun Lamar Trent, by counsel, and, once again,

  respectfully moves this Honorable Court for entry of an Order denying the relief sought in

  the United States’ Motion to Consolidate Hearings, or, in the alternative, to continue the

  hearing to July 19, 2019, at 10:00 a.m. and states the following in support thereof:

         (1)    On May 21, 2019 the United States, by and through her counsel of record,

  filed a responsive pleading (ECF 469) to Defendant’s Opposition to United States’ Motion

  for Consolidated Hearing (ECF467).

         (2)    The United States makes two points in support of her motion: (i) it will be

  more efficient for all the parties to have a consolidated hearing; (ii) since two counsel

  represent Mr. Trent, the other counsel, “Mr. Kenney can appear and argue the motion for

  his client, as he has done at prior hearings.”1

         (3)    As to whether or not it will be more efficient to combine the hearings - the

  Court has already decided that issue. This Court has already held several pre-trial




         1
                ECF 469 at page 1.



Case 4:18-cr-00011-MFU-RSB Document 470 Filed 05/22/19 Page 1 of 3 Pageid#: 1794
  hearings with both cases having their own separate hearing as to the same issues and has

  favored substance over efficiency.

         (4)    As to Mr. Kenney appearing and arguing the motion - Mr. Trent deserves the

  benefit of the legal arguments being presented by the lawyer (not Mr.Kenney) that wrote

  the motion and is more familiar with the caselaw. While it is true that Mr. Kenney appeared

  at the July 31, 2018, hearing, contrary to the assertion by the United States, motions were

  not argued. The Court simply inquired as to whether the defendants objected to the case

  being designated as complex, agreed to not set a trial date, having a status or review

  hearing until the Department of Justice decided whether to seek the death penalty, and

  other administrative matters.

         (5)    Dashaun Lamar Trent has two lawyers - the United States Department of

  Justice has legions of lawyers. It is far easier for the United States to find another lawyer

  to argue these issues than upset a schedule that has been months in the making and upon

  which all the lawyers rely.

         (6)    In the alternative, since the Supreme Court of the United States has yet to

  issue an opinion in United States v. Davis2 it is respectfully suggested that this hearing be

  continued in its entirety to the next scheduled pre-trial hearing. A continuance will allow

  time for the Supreme Court of the United States to rule on the Davis case thus giving the

  Court and the parties guidance as to how to proceed. Additionally, the Court could still



         2
                 Supreme Court of the United States Docket Number 18-431, argued April 17,
  2019. The United States filed a Petition for Writ of Certiorari on October 30, 2018,
  appealing a decision of the United States Court of Appeals for the Fifth Circuit. The issue
  is whether the subsection-specific definition of “crime of violence” in 18 U.S.C. §
  924(c)(3)(B), which applies only in the limited context of a federal criminal prosecution for
  possessing, using or carrying a firearm in connection with acts comprising such a crime,
  is unconstitutionally vague.



Case 4:18-cr-00011-MFU-RSB Document 470 Filed 05/22/19 Page 2 of 3 Pageid#: 1795
  have a hearing on June 7, 2019, at the regularly scheduled times (both cases) and handle

  matters other than the motions to dismiss (the Davis issue) for which counsel of record for

  the United States could certainly handle.

         WHEREFORE, your defendant respectfully moves this Honorable Court for entry

  of an Order denying the relief sought in the United States’ Motion to Consolidate Hearings

  or, in the alternative, to continue this hearing to the next regularly scheduled pre-trial

  hearing date: July19, 2019 at 10:00 a.m. - or, to continue only the Davis issues.

                                                    Respectfully submitted,

                                                    DASHAUN LAMAR TRENT

                                                    By /s/     Chris K. Kowlaczuk



  Christopher K. Kowalczuk, Esquire
  P. O. Box 11971
  Roanoke, VA 24022
  (540) 345-0101
         Counsel for the Defendant

  Patrick J. Kenney, Esquire
  P.O. Box 599
  Roanoke, VA 24004
  (540) 491-0423
         Counsel for the Defendant



                                 CERTIFICATE OF SERVICE

         I, Christopher K. Kowalczuk, Esquire, hereby certify that on this 22 nd day of May,

  2019, I electronically filed the foregoing with the Clerk of the Court using the CM/ECF

  system which will send notification of such filing to all counsel of record.

                                                    /s/      Chris K. Kowalczuk




Case 4:18-cr-00011-MFU-RSB Document 470 Filed 05/22/19 Page 3 of 3 Pageid#: 1796
